Citation Nr: 0935244	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  95-07 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of low 
back strain. 

2.  Entitlement to an effective date prior to November 3, 
1997 for the grant of a total disability rating for 
compensation based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from January 1984 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
St. Petersburg, Florida, Roanoke, Virginia and Reno, Nevada.  
By a rating action in July 1992, the St. Petersburg, Florida 
RO denied the Veteran's claim of entitlement to service 
connection for residuals of low back strain.  Thereafter, the 
claims folder was transferred to the VA Regional Office in 
Roanoke, Virginia.  Subsequently, the claims folder was 
transferred to the VA Regional Office in Los Angeles, 
California.  By a February 2002 rating action, the Reno, 
Nevada, RO granted the claim for individual unemployability, 
effective November 3, 1997.  The Veteran perfected a timely 
appeal of the above decisions.  

In October 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a) (2).  However, on May 1, 
2003, the United States Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.) held that 
38 C.F.R. § 19(a) (2) was inconsistent with 38 U.S.C.A. 
§ 7104(a) because it denies appellants a "review on appeal" 
when the Board considers additional evidence without having 
to remand the case to the agency of original jurisdiction for 
initial consideration.  Accordingly, in June 2003, the Board 
remanded the case to the RO for further development.  
Following the requested development, supplemental statements 
of the case were issued in June 2004, February 2006, and May 
2009.  

The issue of entitlement to an effective date earlier than 
November 3, 1997, for the award of a TDIU rating is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  



FINDING OF FACT

Lumbar disc disease is attributable to service.  


CONCLUSION OF LAW

Lumbar disc disease was incurred in service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
Veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the Veteran 
regarding her claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Factual background.

The service treatment records show that the Veteran was seen 
at a clinic on December 23, 1985 with complaints of neck and 
back pain following a motor vehicle accident the previous 
day.  She denied any previous history of neck or back 
injuries.  The assessment was cervical and lumbar strain.  In 
June 1991, the Veteran was seen at sick call for complaints 
of low back pain.  It was noted that the Veteran first 
noticed the pain with heavy lifting in Saudi Arabia.  
Following an evaluation, the Veteran was diagnosed with low 
back strain, no evidence of disc disease.  On July 3, 1991, 
the Veteran was seen for a follow up evaluation of her back 
pain; the assessment was chronic low back pain.  On September 
9, 1991, the Veteran was diagnosed with acute low back pain 
of questionable etiology.  On September 10, 1991, it was 
noted that the Veteran had a long history of intermittent low 
back pain, generally to the right of the midline.  An MRI of 
the lumbar spine was reported to be negative.  The impression 
was muscle spasms with trigger points.  On September 24, 
1991, she was diagnosed with myofascial low back pain.  The 
Veteran was treated with medication and several sessions of 
physical therapy.  

The Veteran's claim for service connection for a back 
disorder (VA Form 21-526) was received in March 1992.  The 
Veteran was accorded a VA examination in April 1992.  At that 
time, the Veteran stated that she felt a "pricking 
sensation" in her lower back in September 1990 while loading 
building supplies in preparation for Saudi Arabia.  Since 
then, she has complained of constant low back pain; she 
attended back school and underwent physical therapy 
treatments without significant improvement.  A MRI was done 
and found to be negative.  Following an evaluation, the 
impression was negative back examination.  The Veteran also 
underwent a neurological evaluation; following that 
examination, the examiner stated that the Veteran appears to 
have a chronic lumbar strain.  

A rating action in July 1992 denied service connection for 
residuals of low back strain.  Service connection was granted 
for the following conditions: fibroid uterus with chronic 
pelvic inflammatory disease with obstruction of the right 
fallopian tube, evaluated as 10 percent disabling; and status 
post fracture of the nasal bone, hemorrhoids with history of 
constipation, headaches with history of insomnia, each 
evaluated as 0 percent disabling.  She had combined service-
connected evaluation of 10 percent effective March 5, 1992.  

By a rating action in May 1993, the RO recharacterized the 
Veteran's service-connected gynecological condition as severe 
pelvic inflammatory disease; total abdominal hysterectomy, 
bilateral salpingo-oophorectomy, incidental cecostomy, 
repaired, and assigned a 30 percent rating from November 1, 
1992, 100 percent from March 1, 1993, and 50 percent from 
October 1, 1993.  Rating action confirmed the ratings for 
status post fracture of the nasal bone, hemorrhoids with 
history of constipation, headaches with history of insomnia, 
each evaluated as 0 percent disabling.  She had combined 
service-connected evaluation of 50 percent effective October 
1, 1993.  

By a rating action in January 1994, the RO increased the 
evaluation for hemorrhoids from 0 percent to 10 percent, 
effective June 11, 1993; and the evaluation for headaches 
with history of insomnia was increased from 0 percent to 10 
percent, effective August 23, 1993.  The combined service-
connected evaluation was 60 percent effective October 1, 
1993.  

By a rating action in September 1995, the RO granted service 
connection for multiple abdominal adhesions with partial 
small bowel resection with lysis of adhesions; a 10 percent 
rating was assigned, effective March 24, 1994.  The combined 
service-connected evaluation was 60 percent effective May 1, 
1994.  

Of record is a medical statement from David Lanzkowsky, dated 
in September 1999, indicating that he has been treating the 
Veteran since March 10, 1999 due to complaints of back pain.  
Dr. Lanzkowsky indicated that the Veteran reported being 
involved in a motor vehicle accident in 1985; however, she 
did extremely well for approximately 5 years until 1990 when 
she sustained a back injury while doing heavy lifting.  Dr. 
Lanzkowsky noted that he had obtained an MRI of the Veteran's 
lumbar spine which revealed disk bulging at L3-4 and L4-5 
with some mild degenerative disk disease.  Dr. Lanzkowsky 
stated that it seemed reasonable to assume that the Veteran's 
injury and complaints can be attributed to heavy lifting, as 
she was pain free for five years since the time of the 
accident; he further stated that it appeared that this is an 
act of duty injury and he could not attribute any other cause 
of her injury.  

In another statement, dated September 21, 1999, Dr. 
Lanzkowsky indicated that he has been treating the Veteran 
since March 1999 for complaints of back pain.  Dr. Lanzkowsky 
indicated that the Veteran reported having no back pain up 
until 1985 when she was involved in a motor vehicle accident.  
She stated that from 1985 to 1990, she had occasional pain, 
but was doing reasonably well.  In 1990, she stated that she 
was doing some heavy lifting and felt something pop in her 
back and she has had debilitating back pain ever since that 
time.  Dr. Lanzkowsky stated that her MRI does show that she 
does have degenerative disk disease and it is reasonable to 
assume that heavy lifting may have exacerbated this 
preexisting condition and caused her to have some 
exacerbating back pain.  In a subsequent statement, dated 
September 29, 1999, Dr. Lanzkowsky stated that it seems 
reasonable to assume that her injury and complaints can be 
attributed to heavy lifting, as she was pain free for five 
years since the time of her accident.  It appears that this 
is an act of duty injury and he could not attribute any other 
cause of her injury.  

A VA examination report dated in June 2000 reported a 
diagnosis of lower back pain secondary to lumbar muscle 
discomfort.  

A consultation report, dated in August 2001, reflects a 
provisional diagnosis of degenerative disc disease status 
post motor vehicle accident.  

On the occasion of another VA examination in April 2003, the 
Veteran stated that she suffered a low back injury in 1985 
while stationed in San Diego when the car she was driving 
struck a curb causing a jolting injury to her low back, which 
was treated with a few weeks of physical therapy and pain 
medications to good benefit.  The Veteran indicated that she 
had another episode of low back pain in 1990, when she was 
performing heavy lifting while stationed in Hawaii; she was 
treated with a short course of physical therapy and a few 
local injections to the back, which were to good benefit.  
The Veteran denied any injuries to her low back since 
discharge from military service.  After service, an MRI of 
the lumbar spine was performed in March 1999, which revealed 
bulging disc at the L3-4 and L4-5 levels with mild 
degenerative changes.  She had a few epidural injections with 
the last one administered in 1999, which was to no benefit.  
The Veteran complained of low back pain consisting of 
constant aching pain with radiation into the left lateral 
thigh, calf and toes of the left leg, which is aggravated by 
long standing or walking, lifting weights heavier than 10 
pounds and forward bending.  Following a physical evaluation, 
the impression was complaints of low back pain without 
neurologic or mechanical deficit.  The examiner stated that 
the Veteran's present low back pain complaints were not 
consistent with her normal physical examination and x-rays; 
her low back pain complaints are not related to her military 
service; and her low back complaints are not associated with 
any objective abnormalities.  

Of record are treatment reports from the Center for diseases 
and surgery of the spine dated from June 2003 to August 2003.  
These records show that the Veteran received ongoing 
treatment for low back pain.  When seen in June 2003, the 
impression was persistent neck pain, interscapular pain, mid 
back pain and lower thoracic radiculopathy and mechanical low 
back pain in this patient who has had symptoms for several 
years.  During a clinical visit in July 2003, the examiner 
indicated that a review of the MRI scans of the cervical, 
thoracic, and lumbar spine revealed some mild disc bulging in 
the mid cervical spine without significant herniation; there 
was no evidence of significant spinal stenosis in the 
cervical, thoracic or lumbar spine.  The examiner noted that 
the Veteran appears to have symptomatology that is affecting 
her appendicular and axial skeleton which has been present 
for the last 18 years.  

Of record is a treatment report from Dr. Steven V. Kozmary, 
dated in September 2003, indicating that it was his belief 
that the Veteran may have internal disc disruption at L4-5 
based upon MRI and patient history.  

The Veteran was afforded another VA examination in January 
2009.  At that time, it was noted that the Veteran sustained 
a motor vehicle accident in 1985; she was sent to a field 
hospital for evaluation of neck and lower back pain.  The 
Veteran reinjured her lower back in 1990 lifting heavy 
equipment; she stated that she heard a pop in the lower back.  
The Veteran was treated with trigger injections without 
improvement; she was also sent to back school.  MRI and 
discograms in 2004 and 2005 showed T8-9 disc tear and 
bulging.  She now had low/mid back pain radiating to the left 
leg; she had tingling and numbness down the left leg.  
Following an evaluation, the diagnosis was degenerative disc 
disease and degenerative joint disease of the lumbar spine, 
status post facet joint and nerve block injections, on 
chronic pain medicines, and epidural pacemaker for severe 
chronic lower back pain with referred pain to the left leg.  
The examiner stated that, based on the claims folder, the 
Veteran's history and the examination, she has severe chronic 
lower back pain requiring epidural stimulator and chronic 
pain medicines.  The doctor opined that the Veteran's back 
condition is as likely as not caused by the service-connected 
accident in 1985; he also stated that the Veteran's back 
condition is as likely as not caused by the service-connected 
back condition in 1991.  


III.  Legal analysis-Service connection.

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 
(peacetime service).  To establish a right to compensation 
for a present disability, a Veteran must show: "(1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"- the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (2009).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

The Veteran can attest to factual matters of which he has 
first-hand knowledge, such as experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007).  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.  

After a careful review of the evidence of record, the Board 
finds that service connection for residuals of low back 
strain is warranted.  In this regard, the Board notes that 
the service treatment records show that the Veteran was 
treated for back pain in December 1985 following a motor 
vehicle accident.  The assessment was lumbar strain.  In June 
1991, the Veteran was seen at sick call for complaints of low 
back pain.  The service records establish that there was a 
long history and chronic back pain.  In addition, post 
service treatment records show that the Veteran has been 
diagnosed with degenerative disk disease in the lumbar spine.  
Therefore, there is competent evidence of a current low back 
disorder.  However, there are conflicting medical opinions as 
to whether the Veteran's low back disorder is related to 
service.  

In this regard, following a VA examination in April 2003, the 
VA examiner concluded that the medical evidence of record 
includes an opinion from a VA physician finding that the 
Veteran's present low back pain complaints were not 
consistent with her normal physical examination and x-rays, 
and that her low back pain complaints are not related to her 
military service; and her low back complaints are not 
associated with any objective abnormalities.  The Board 
accords this opinion little probative value because the 
examiner fails to account for the MRI findings.  

The private medical opinion from Dr. David Lanzkowsky, dated 
in September 1999, noted that the Veteran was involved in a 
motor vehicle accident in 1985, and she reinjured the back 
while doing heavy lifting in 1990.  Dr. Lanzkowsky further 
noted that an MRI revealed disk bulging at L3-4 and L4-5 with 
some mild degenerative disk disease.  He stated that it seems 
reasonable to assume that her injury and complaints can be 
attributed to heavy lifting, as she was pain free for five 
years since the time of her accident.  It appears that this 
is an act of duty injury and he could not attribute any other 
cause of her injury.  This opinion is confirmed by the 
opinion of a VA examiner in January 2009 who concluded that 
the Veteran's back condition is as likely as not caused by 
the service-connected accident in 1985; he also stated that 
the Veteran's back condition is as likely as not caused by 
the service-connected back condition in 1991.  

The Board recognizes that the VA examiners have opined 
differently.  However, in light of the service treatment 
records, post service medical records, the private medical 
opinions and the Veteran's statements of continuity, the 
Board finds that it is more likely than not that the 
Veteran's current disability is due to the in-service 
manifestations.  The Board notes that the Veteran has been 
consistent in her reporting of the in-service injuries 
leading to her current low back disorder and her allegations 
of injuries in service are supported by the record.  
Therefore, the veteran is found to be credible.  In sum, 
there is documented evidence of two injuries to the lower 
back in service, inservice assessments of chronic back pain 
and a long history of manifestation.  And, there is competent 
evidence of a current low back disorder.  The Board has 
weighed and balanced the evidence of record.  As noted above, 
the first VA opinion did not account for all the evidence and 
is therefore deficient.  The subsequent VA opinion and the 
private opinion each correctly assesses the evidence and 
renders opinions consistent with the record.  The Board finds 
that there is persuasive evidence establishing a nexus to 
service.  Accordingly, service connection for lumbar disc 
disease is granted.  


ORDER

Service connection for lumbar disc disease is granted.  


REMAND

The Veteran also seeks entitlement to TDIU prior to November 
3, 1997.  

The grant of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. 
Derwinski, 1 Vet. App. 367, 369 (1991).  The assignment of 
effective dates for increased evaluations is governed by 38 
U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The statute provides, in pertinent part, that, unless 
specifically provided otherwise in this chapter, the 
effective date of an award based on a claim for increase 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefrom.  38 U.S.C.A. § 5110(a).  Specifically as to claims 
for increase, the statute provides that the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date.  38 U.S.C.A. § 5110(b) (2).  

The pertinent provisions of 38 C.F.R. § 3.400 clarify that, 
except as otherwise provided, the effective date of an 
evaluation and award of compensation based on a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Specifically as 
to claims for increase, 38 C.F.R. § 3.400 provides that the 
effective date of an evaluation and award of compensation 
based on a claim for increase will be the date as of which it 
is factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o).  

In addition, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution. If 
received within one year from the date it was sent to the 
veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).  

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.  

Here, the Veteran filed her initial claim for service 
connection in March 1992.  During a VA examination in April 
1992, she indicated that she had not worked since her 
discharge from service.  A rating action in July 1992 granted 
service connection for fibroid uterus with chronic pelvic 
inflammatory disease with obstruction of the right fallopian 
tube, evaluated as 10 percent disabling; and status post 
fracture of the nasal bone, hemorrhoids with history of 
constipation, headaches with history of insomnia, each 
evaluated as 0 percent disabling.  She had combined service-
connected evaluation of 10 percent effective March 5, 1992.  
Subsequently, in March 1993, the RO recharacterized the 
Veteran's service-connected gynecological condition as severe 
pelvic inflammatory disease; total abdominal hysterectomy, 
bilateral salpingo-oophorectomy, incidental cecostomy, 
repaired, and assigned a 30 percent rating from November 1, 
1992, 100 percent from March 1, 1993, and 50 percent from 
October 1, 1993.  Rating action confirmed the ratings for 
status post fracture of the nasal bone, hemorrhoids with 
history of constipation, headaches with history of insomnia, 
each evaluated as 0 percent disabling.  She had combined 
service-connected evaluation of 50 percent effective October 
1, 1993.  

By a rating action in January 1994, the RO increased the 
evaluation for hemorrhoids from 0 percent to 10 percent, 
effective June 11, 1993; and the evaluation for headaches 
with history of insomnia was increased from 0 percent to 10 
percent, effective August 23, 1993.  The combined service-
connected evaluation was 60 percent effective October 1, 
1993.  By a rating action in September 1995, the RO granted 
service connection for multiple abdominal adhesions with 
partial small bowel resection with lysis of adhesions; a 10 
percent rating was assigned, effective March 24, 1994.  The 
combined service-connected evaluation was 60 percent 
effective May 1, 1994.  

In October 1997, the RO increased the evaluation for multiple 
abdominal adhesions with partial small bowel resection with 
lysis of adhesions from 10 percent to 30 percent, effective 
May 1, 1994.  A 70 percent combined rating was granted 
effective from May 1, 1994.  A February 2002 rating action 
granted the claim for individual unemployability, effective 
November 3, 1997, based on a finding of a January 31, 1997 VA 
examination.  

In addition, as the Board has determined that service 
connection is warranted for the Veteran's low back disorder, 
it is incumbent upon the RO to assign an initial disability 
evaluation for this disorder.  38 C.F.R. § 4.1.  Such action 
could markedly affect the claim of entitlement to an 
effective date earlier than November 3, 1997 for the grant of 
a TDIU, and a Board determination of this claim should 
accordingly be deferred until the necessary RO action on the 
service-connected low back disorder is effectuated.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues 
are "inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  

For the foregoing reason, another remand of this matter is 
necessary. The case is REMANDED to the RO via the Appeals 
Management Center in Washington DC, for the following 
actions: 

1.  After assigning a disability 
evaluation for the Veteran's service-
connected low back disorder, the RO 
should reconsider the claim for an 
earlier effective date for a TDIU claim.  

2.  Then, if the EED claim remains 
denied, the Veteran and her 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  The 
purposes of this REMAND are to further develop the record and 
to accord the Veteran due process of law.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


